











NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES
ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933,  AS  AMENDED, OR  APPLICABLE  STATE SECURITIES LAWS.   THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED (I)  IN  THE  ABSENCE  OF (A)  AN  EFFECTIVE  REGISTRATION

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE
SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD



PURSUANT    TO    RULE

144

OR    RULE

144A    UNDER    SAID    ACT.

NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.






Principal Amount: $48,000.00

Issue Date: October 1, 2014

Debt Settlement Price: $48,000.00




CONVERTIBLE PROMISSORY NOTE




Microelectronics Technology Corporation,  a  Nevada  corporation (hereinafter
 called  the “Borrower”),  hereby  promises  to  pay  to  the  order  of  Direct
Capital Group Inc, a Nevada corporation, or registered assigns (the “Holder”)
the sum of $48,000.00 together with any interest as set forth herein, on April
1, 2015 (the “Maturity Date”), and to pay interest on the unpaid principal
balance hereof at the rate of eight percent (8%) (the “Interest Rate”) per annum
from the date hereof (the “Issue Date”) until the same becomes due and payable,
whether at maturity or upon acceleration or by prepayment or otherwise.  This
Note may not be prepaid in whole or in part except as otherwise explicitly set
forth herein. Any amount of principal or interest on this Note, which is not
paid when due shall bear interest at the rate of twenty two percent (22%) per
annum from the due date thereof until the same is paid (“Default Interest”).
 Interest shall commence accruing on the date that the Note is fully paid and
shall be computed on the basis of a 365-day year and the actual number of days
elapsed.  All payments due hereunder (to the extent not converted into Common
free trading stock, $0.00001par value per share (the “Common Stock”) in
accordance with the terms hereof) shall be made in lawful money of the United
States of America.  All payments shall be made at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note.  Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date.  As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of Las Vegas,
Nevada are authorized or required by law or executive order to remain closed.
 Each capitalized term used herein, and not otherwise defined, shall have the
meaning ascribed thereto in that certain Securities Debt Settlement Agreement
dated the date hereof, pursuant to which this Note was originally issued (the
“Debt Settlement Agreement”).

1




















This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.




The following terms shall apply to this Note:

ARTICLE I. CONVERSION RIGHTS






1.1

Conversion Right.  The Holder shall have the right from time to time, and

at any time during the period beginning on the date, which is one hundred eighty
(180) days,
following the dates listed for each invoice listed in Exhibit B.  The Maturity
Date for invoice in the amount of $48,000.00, April 1, 2015 (i) the Maturity
Date and (ii) the date of payment of the Default Amount (as defined in Article
III) pursuant to Section 1.6(a) or Article III, each in respect of the remaining
outstanding principal amount of this Note to convert all or any part of the
outstanding and unpaid principal amount of this Note into fully paid and
non-assessable shares of Common Stock, as such Common Stock exists on the Issue
Date, or any shares of capital stock or other securities of the Borrower into
which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock.

For purposes of the proviso to the immediately preceding sentence, beneficial
ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as
amended  (the “Exchange Act”), and  Regulations 13D-G  thereunder,  except  as
 otherwise

provided in clause (1) of such proviso, provided, further, however, that the
limitations on
conversion may be waived by the Holder upon, at the election of the Holder, not
less than 61
days’ prior notice to the Borrower, and the provisions of the conversion
limitation shall continue
to apply until such 61st day (or such later date, as determined by the Holder,
as may be specified
in such notice of waiver).  The number of shares of Common Stock to be issued
upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice of
conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to
the Borrower by the Holder in accordance with Section 1.4 below; provided that
the Notice of
Conversion is submitted by facsimile or e-mail (or by other means resulting in,
or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., Las Vegas,
Nevada time on
such conversion date (the “Conversion Date”).  




2





































The term “Conversion Amount” means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion plus (2) at the Borrower’s option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Borrower’s option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof.






1.2

Conversion Price.



(a)

Calculation  of  Conversion  Price.    The  conversion  price

(the

“Conversion Price”) shall equal the Variable Conversion Price (as defined
herein) (subject to
equitable adjustments for stock splits, stock dividends or rights offerings by
the Borrower
relating to the Borrower’s securities or the securities of any subsidiary of the
Borrower,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events).
The "Conversion Price" shall mean par .00001 multiplied by the number of Common
Stock converted at the time.




(b)

Conversion Price During Major Announcements.  Notwithstanding

anything contained in Section 1.2(a) to the contrary, in the event the Borrower
(i) makes a public
announcement that it intends to consolidate or merge with any other corporation
(other than a
merger in which the Borrower is the surviving or continuing corporation and its
capital stock is
unchanged) or sell or transfer all or substantially all of the assets of the
Borrower or (ii) any
person, group or entity (including the Borrower) publicly announces a tender
offer to Purchase
50% or more of the Borrower’s Common Stock (or any other takeover scheme) (the
date of the
announcement referred to in clause (i) or (ii) is hereinafter referred to as the
“Announcement

Date”), then the Conversion Price shall, effective upon the Announcement Date
and continuing
through the Adjusted Conversion Price Termination Date (as defined below), be
equal to the
lower of (x) the Conversion Price which would have been applicable for a
Conversion occurring
on the Announcement Date and (y) the Conversion Price that would otherwise be in
effect. From
and after the Adjusted Conversion Price Termination Date, the Conversion Price
shall be
determined as set forth in this Section 1.2(a).  For purposes hereof, “Adjusted
Conversion Price

Termination Date” shall mean, with respect to any proposed transaction or tender
offer (or takeover scheme) for which a public announcement as contemplated by
this Section 1.2(b) has been made, the date upon which the Borrower (in the case
of clause (i) above) or the person, group or entity (in the case of clause (ii)
above) consummates or publicly announces the termination or abandonment of the
proposed transaction or tender offer (or takeover scheme) which caused this
Section 1.2(b) to become operative.






1.3

Authorized Shares.  The Borrower covenants that during the period the

conversion right exists, the Borrower will reserve from its authorized and
unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of
Common Stock upon the full conversion of this Note issued pursuant to the Debt
Settlement Agreement.  The Borrower is required at all times to have authorized
and reserved two times the number of shares that is actually issuable upon full
conversion of the Note (based on the Conversion Price of the Notes in effect
from time to time)(the “Reserved Amount”).  










3




























The Reserved Amount shall be increased from time to time in accordance with the
Borrower’s obligations pursuant to Section 4(g) of the Debt Settlement
Agreement.  The Borrower represents that upon issuance, such shares will be duly
and validly issued, fully paid and non-assessable.  In addition, if the Borrower
shall issue any securities or make any change to its capital structure which
would change the number of shares of Common Stock into which the Notes shall be
convertible at the then current Conversion Price, the Borrower shall at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of the outstanding Notes.  The Borrower (i) acknowledges that it
has irrevocably instructed its transfer agent to issue certificates for the
Common Stock issuable upon conversion of this Note, and (ii) agrees that its
issuance of this Note shall constitute full authority to its officers and agents
who are charged with the duty of executing stock certificates to execute and
issue the necessary certificates for shares of Common Stock in accordance with
the terms and conditions of this Note.

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.



1.4

Method of Conversion.



(a)

Mechanics of Conversion.  Subject to Section 1.1, this Note may

be converted by the Holder in whole or in part at any time from time to time
after the Issue Date, by (A) submitting to the Borrower a Notice of Conversion
(by facsimile, e-mail or other reasonable means of communication dispatched on
the Conversion Date prior to 6:00 p.m., Las Vegas, Nevada time) and (B) subject
to Section 1.4(b), surrendering this Note at the principal office of the
Borrower.



(b)

Surrender of Note Upon Conversion.  Notwithstanding anything to

the contrary set forth herein, upon conversion of this Note in accordance with
the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Borrower unless the
entire unpaid principal amount of this Note is so converted.  The Holder and the
Borrower shall
maintain records showing the principal amount so converted and the dates of such
conversions or
shall use such other method, reasonably satisfactory to the Holder and the
Borrower, so as not to
require physical surrender of this Note upon each such conversion.  In the event
of any dispute or
discrepancy, such records of the Borrower shall, prima facie, be controlling and
determinative in
the absence of manifest error.  Notwithstanding the foregoing, if any portion of
this Note is
converted as aforesaid, the Holder may not transfer this Note unless the Holder
first physically
surrenders this Note to the Borrower, whereupon the Borrower will forthwith
issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by
the Holder of any applicable transfer taxes) may request, representing in the
aggregate the
remaining unpaid principal amount of this Note.  The Holder and any assignee, by
acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following




4

















conversion of a portion of this Note, the unpaid and unconverted principal
amount of this Note represented by this Note may be less than the amount stated
on the face hereof.



(c)

Payment of Taxes.  The Borrower shall not be required to pay any

tax which may be payable in respect of any transfer involved in the issue and
delivery of shares
of Common Stock or other securities or property on conversion of this Note in a
name other than
that of the Holder (or in street name), and the Borrower shall not be required
to issue or deliver
any such shares or other securities or property unless and until the person or
persons (other than
the Holder or the custodian in whose street name such shares are to be held for
the Holder’s
account) requesting the issuance thereof shall have paid to the Borrower the
amount of any such
tax or shall have established to the satisfaction of the Borrower that such tax
has been paid.






(d)

Delivery of Common Stock Upon Conversion.  Upon receipt by

the Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 1.4, the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the “Deadline”) (and, solely
in the case of conversion of the entire unpaid principal amount hereof,
surrender of this Note) in accordance with the terms hereof and the Debt
Settlement Agreement.



(e)

Obligation of Borrower to Deliver Common Stock.  Upon receipt

by the Borrower of a Notice of Conversion, the Holder shall be deemed to be the
holder of
record of the Common Stock issuable upon such conversion, the outstanding
principal amount
and the amount of accrued and unpaid interest on this Note shall be reduced to
reflect such
conversion, and, unless the Borrower defaults on its obligations under this
Article I, all rights
with respect to the portion of this Note being so converted shall forthwith
terminate except the
right to receive the Common Stock or other securities, cash or other assets, as
herein provided,
on such conversion.  If the Holder shall have given a Notice of Conversion as
provided herein,
the Borrower’s obligation to issue and deliver the certificates for Common Stock
shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the
same, any waiver or consent with respect to any provision thereof, the recovery
of any judgment
against any person or any action to enforce the same, any failure or delay in
the enforcement of
any other obligation of the Borrower to the holder of record, or any setoff,
counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any
obligation to the Borrower, and irrespective of any other circumstance which
might otherwise
limit such obligation of the Borrower to the Holder in connection with such
conversion.  The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as
the Notice of Conversion is received by the Borrower before 6:00 p.m., Las
Vegas, Nevada
time, on such date.



(f)

Delivery of Common Stock by Electronic Transfer.  In lieu of

delivering physical certificates representing the Common Stock issuable upon
conversion,
provided  the  Borrower  is  participating  in  the  Depository  Trust  Company
(“DTC”)  Fast



Automated  Securities  Transfer

(“FAST”)  program,  upon  request  of  the  Holder  and  its

compliance with the provisions contained in Section 1.1 and in this Section 1.4,
the Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.

5






















(g)

Failure to Deliver Common Stock Prior to Deadline.  Without in

any way limiting the Holder’s right to pursue other remedies, including actual
damages and/or
equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion
of this Note is not delivered by the Deadline (other than a failure due to the
circumstances
described in Section 1.3 above, which failure shall be governed by such Section)
the Borrower
shall pay to the Holder $2,000 per day in cash, for each day beyond the Deadline
that the
Borrower fails to deliver such Common Stock.  Such cash amount shall be paid to
Holder by the
fifth day of the month following the month in which it has accrued or, at the
option of the Holder
(by written notice to the Borrower by the first day of the month following the
month in which it
has accrued), shall be added to the principal amount of this Note, in which
event interest shall
accrue thereon in accordance with the terms of this Note and such additional
principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note.  The
Borrower agrees that the right to convert is a valuable right to the Holder.
 The damages resulting
from a failure, attempt to frustrate, interference with such conversion right
are difficult if not
impossible to qualify.  Accordingly the parties acknowledge that the liquidated
damages
provision contained in this Section 1.4(g) are justified.



1.5

Concerning the Shares.  The shares of Common Stock issuable upon

conversion of this Note may not be sold or transferred unless  (i) such shares
are sold pursuant to
an effective registration statement under the Act or (ii) the Borrower or its
transfer agent shall
have been furnished with an opinion of  counsel (which opinion shall be in form,
substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that the shares
to be sold or transferred may be sold or transferred pursuant to an exemption
from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act (or a
successor rule) (“Rule 144”) or (iv) such shares are transferred to an
“affiliate” (as defined in
Rule 144) of the Borrower who agrees to sell or otherwise transfer the shares
only in accordance
with this Section 1.5 and who is an Accredited Investor (as defined in the Debt
Settlement Agreement).
Except as otherwise provided in the Debt Settlement Agreement (and subject to
the removal provisions
set forth below), until such time as the shares of Common Stock issuable upon
conversion of this
Note have been registered under the Act or otherwise may be sold pursuant to
Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately
sold, each certificate for shares of Common Stock issuable upon conversion of
this Note that has
not been so included in an effective registration statement or that has not been
sold pursuant to
an effective registration statement or an exemption that permits removal of the
legend, shall bear
a legend substantially in the following form, as appropriate:




“NEITHER    THE    ISSUANCE    AND    SALE    OF    THE    SECURITIES
REPRESENTED  BY  THIS  CERTIFICATE  NOR  THE  SECURITIES  INTO
WHICH    THESE    SECURITIES    ARE    EXERCISABLE    HAVE    BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY
THE   HOLDER),   IN   A   GENERALLY   ACCEPTABLE   FORM,   THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD  PURSUANT  TO  RULE  144  OR  RULE  144A  UNDER  SAID  ACT.
NOTWITHSTANDING   THE   FOREGOING,   THE   SECURITIES   MAY   BE

6

















PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER   LOAN   OR
  FINANCING   ARRANGEMENT   SECURED   BY   THE SECURITIES.”

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer
agent shall have received an opinion of counsel, in form, substance and scope
customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such
Common Stock may be made without registration under the Act, which opinion shall
be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock
issuable upon conversion of this Note, such security is registered for sale by
the Holder under an
effective registration statement filed under the Act or otherwise may be sold
pursuant to Rule
144 without any restriction as to the number of securities as of a particular
date that can then be
immediately sold.  In the event that the Company does not accept the opinion of
counsel
provided by the Buyer with respect to the transfer of Securities pursuant to an
exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of
Default pursuant to Section 3.2 of the Note.






1.6

Effect of Certain Events.



(a)

Effect of Merger, Consolidation, Etc.  At the option of the Holder,

the sale, conveyance or disposition of all or substantially all of the assets of
the Borrower, the
effectuation by the Borrower of a transaction or series of related transactions
in which more than
50% of the voting power of the Borrower is disposed of, or the consolidation,
merger or other
business combination of the Borrower with or into any other Person (as defined
below) or
Persons when the Borrower is not the survivor shall either: (i) be deemed to be
an Event of

Default (as defined in Article III) pursuant to which the Borrower shall be
required to pay to the Holder upon the consummation of and as a condition to
such transaction an amount equal to the Default Amount (as defined in Article
III) or (ii) be treated pursuant to Section 1.6(b) hereof. “Person”  shall  mean
 any  individual,  corporation,  limited  liability  company,  partnership,
association, trust or other entity or organization.






(b)

Adjustment Due to Merger, Consolidation, Etc.  If, at any time

when this Note is issued and outstanding and prior to conversion of all of the
Notes, there shall
be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other
similar event, as a result of which shares of Common Stock of the Borrower shall
be changed
into the same or a different number of shares of another class or classes of
stock or securities of
the Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of
the assets of the Borrower other than in connection with a plan of complete
liquidation of the
Borrower, then the Holder of this Note shall thereafter have the right to
receive upon conversion
of this Note, upon the basis and upon the terms and conditions specified herein
and in lieu of the
shares  of  Common  Stock  immediately  theretofore  issuable  upon  conversion,
 such  stock,
securities or assets which the Holder would have been entitled to receive in
such transaction had
this Note been converted in full immediately prior to such transaction (without
regard to any
limitations on conversion set forth herein), and in any such case appropriate
provisions shall be
made with respect to the rights and interests of the Holder of this Note to the
end that the
provisions hereof (including, without limitation, provisions for adjustment of
the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be
applicable, as nearly as may be practicable in relation to any securities or
assets thereafter

7

















deliverable upon the conversion hereof.  The Borrower shall not affect any
transaction described
in this Section 1.6(b) unless (a) it first gives, to the extent practicable,
thirty (30) days prior
written notice (but in any event at least fifteen (15) days prior written
notice) of the record date
of the special meeting of shareholders to approve, or if there is no such record
date, the
consummation   of,   such   merger,   consolidation,   exchange   of   shares,
  recapitalization,
reorganization or other similar event or sale of assets (during which time the
Holder shall be
entitled to convert this Note) and (b) the resulting successor or acquiring
entity (if not the
Borrower) assumes by written instrument the obligations of this Section 1.6(b).
 The above
provisions shall similarly apply to successive consolidations, mergers, sales,
transfers or share
exchanges.






(c)

Adjustment Due to Distribution.  If the Borrower shall declare or

make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.






(d)

Adjustment Due to Dilutive Issuance.  If, at any time when any

Notes are issued and outstanding, the Borrower issues or sells, or in accordance
with this Section

1.6(d) hereof is deemed to have issued or sold, any shares of Common Stock for
no consideration
or for a consideration per share (before deduction of reasonable expenses or
commissions or
underwriting discounts or allowances in connection therewith) less than the
Conversion Price in
effect on the date of such issuance (or deemed issuance) of such shares of
Common Stock (a
“Dilutive Issuance”), then immediately upon the Dilutive Issuance, the
Conversion Price will be
reduced to the amount of the consideration per share received by the Borrower in
such Dilutive
Issuance.




The Borrower shall be deemed to have issued or sold shares of Common

Stock if the Borrower in any manner issues or grants any warrants, rights or
options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for
or to purchase Common Stock or other securities convertible into or exchangeable
for Common Stock (“Convertible Securities”) (such warrants, rights and options
to Purchase Common Stock
or Convertible Securities are hereinafter referred to as “Options”) and the
price per share for
which Common Stock is issuable upon the exercise of such Options is less than
the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share.  For
purposes of the preceding sentence, the “price per share for which Common Stock
is issuable
upon the exercise of such Options” is determined by dividing (i) the total
amount, if any,
received or receivable by the Borrower as consideration for the issuance or
granting of all such
Options, plus the minimum aggregate amount of additional consideration, if any,
payable to the
Borrower upon the exercise of all such Options, plus, in the case of Convertible
Securities
issuable upon the exercise of such Options, the minimum aggregate amount of
additional
consideration payable upon the conversion or exchange thereof at the time such
Convertible
Securities first become convertible or exchangeable, by (ii) the maximum total
number of shares
of Common Stock issuable upon the exercise of all such Options (assuming full
conversion of

8

















Convertible Securities, if applicable).  No further adjustment to the Conversion
Price will be
made upon the actual issuance of such Common Stock upon the exercise of such
Options or upon
the conversion or exchange of Convertible Securities issuable upon exercise of
such Options.




Additionally, the Borrower shall be deemed to have issued or sold shares

of Common Stock if the Borrower in any manner issues or sells any Convertible
Securities,
whether or not immediately convertible (other than where the same are issuable
upon the
exercise of Options), and the price per share for which Common Stock is issuable
upon such
conversion or exchange is less than the Conversion Price then in effect, then
the Conversion
Price shall be equal to such price per share.  For the purposes of the preceding
sentence, the
“price per share for which Common Stock is issuable upon such conversion or
exchange” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as
consideration for the issuance or sale of all such Convertible Securities, plus
the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the
conversion or exchange thereof at the time such Convertible Securities first
become convertible
or exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon
the conversion or exchange of all such Convertible Securities.  No further
adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion
or exchange of such Convertible Securities.






(e)

Share Purchase Rights.  If, at any time when any Notes are issued and

outstanding, the Borrower issues any convertible securities or rights to Common
stock, warrants,
securities or other property (the “Purchase Rights”) pro rata to the record
holders of any class of
Common Stock, then the Holder of this Note will be entitled to acquire, upon the
terms
applicable to such Share Purchase Rights, the aggregate Share Purchase Rights
which such Holder could have acquired if such Holder had held the number of
shares of Common Stock acquirable upon complete conversion of this Note (without
regard to any limitations on conversion contained
herein) immediately before the date on which a record is taken for the grant,
issuance or sale of
such Debt Settlement Rights or, if no such record is taken, the date as of which
the record holders of Common Stock are to be determined for the grant, issue or
sale of such Debt Settlement Rights.






(f)

Notice of Adjustments.  Upon the occurrence of each adjustment

or readjustment of the Conversion Price as a result of the events described in
this Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based.  The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.






1.7

Trading Market Limitations.  Unless permitted by the applicable rules and

regulations of the principal securities market on which the Common Stock is then
listed or
traded, in no event shall the Borrower issue upon conversion of or otherwise
pursuant to this
Note and the other Notes issued pursuant to the Debt Settlement Agreement more
than the maximum number of shares of Common Stock that the Borrower can issue
pursuant to any rule of the principal United States securities market on which
the Common Stock is then traded (the “Maximum Share Amount”), which shall be
4.99% of the total shares outstanding on the Closing
Date (as defined in the Debt Settlement Agreement), subject to equitable
adjustment from time to time

9

















for stock splits, stock dividends, combinations, capital reorganizations and
similar events relating
to the Common Stock occurring after the date hereof.  Once the Maximum Share
Amount has
been issued, if the Borrower fails to eliminate any prohibitions under
applicable law or the rules
or regulations of any stock exchange, interdealer quotation system or other
self-regulatory
organization with jurisdiction over the Borrower or any of its securities on the
Borrower’s ability
to issue shares of Common Stock in excess of the Maximum Share Amount, in lieu
of any
further right to convert this Note, this will be considered an Event of Default
under Section 3.3
of the Note.






1.8

Status as Shareholder.  Upon submission of a Notice of Conversion by a

Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued
because their issuance would exceed such Holder’s allocated portion of the
Reserved Amount or
Maximum Share Amount) shall be deemed converted into shares of Common Stock and
(ii) the
Holder’s rights as a Holder of such converted portion of this Note shall cease
and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a
failure by the Borrower to comply with the terms  of this Note.  Notwithstanding
the foregoing,
if a Holder has not received certificates for all shares of Common Stock prior
to the tenth (10th)
business day after the expiration of the Deadline with respect to a conversion
of any portion of
this Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder
of Common Stock by so notifying the Borrower) the Holder shall regain the rights
of a Holder of
this Note with respect to such unconverted portions of this Note and the
Borrower shall, as soon
as practicable, return such unconverted Note to the Holder or, if the Note has
not been
surrendered, adjust its records to reflect that such portion of this Note has
not been converted.  In
all cases, the Holder shall retain all of its rights and remedies (including,
without limitation, (i)
the right to receive Conversion Default Payments pursuant to Section 1.3 to the
extent required
thereby for such Conversion Default and any subsequent Conversion Default and
(ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with
Section 1.3) for the Borrower’s failure to convert this Note.






1.9

Prepayment.  Notwithstanding anything to the contrary contained in this

Note, at any time during the period beginning on the Issue Date and ending on
the date which is
ninety (90) days following the issue date, the Borrower shall have the right,
exercisable on not
less than three (3) Trading Days prior written notice to the Holder of the Note
to prepay the
outstanding Note (principal and accrued interest), in full, in accordance with
this Section 1.9.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to the
Holder of the Note at its registered addresses and shall state: (1) that the
Borrower is exercising
its right to prepay the Note, and (2) the date of prepayment which shall be not
more than three

(3) Trading Days from the date of the Optional Prepayment Notice.  On the date
fixed for
prepayment (the “Optional Prepayment Date”), the Borrower shall make payment of
the

Optional Prepayment Amount (as defined below) to or upon the order of the Holder
as specified
by the Holder in writing to the Borrower at least one (1) business day prior to
the Optional
Prepayment Date.  If the Borrower exercises its right to prepay the Note, the
Borrower shall
make payment to the Holder of an amount in cash (the “Optional Prepayment
Amount”) equal to
140%, multiplied by the sum of: (w) the then outstanding principal amount of
this Note plus

(x) accrued and unpaid interest on the unpaid principal amount of this Note to
the Optional
Prepayment Date plus (y) Default Interest, if any, on the amounts referred to in
clauses (w) and

(x) plus (z) any amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g)
hereof.  If the
Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment

10

















Amount due to the Holder of the Note within two (2) business days following the
Optional
Prepayment Date, the Borrower shall forever forfeit its right to prepay the Note
pursuant to this
Section 1.9.




Notwithstanding anything to the contrary contained in this Note, at any time
during the period beginning  on the date of the invoices listed on Exhibit B,
which is ninety-one (91) days following the issue date and ending on the date of
the invoices listed on Exhibit B, which is one hundred fifty (150) days
following the issue date, the Borrower shall have the right, exercisable on not
less than three (3) Trading Days prior written notice to the Holder of the Note
to prepay the outstanding Note (principal and accrued interest), in full, in
accordance with this Section 1.9.  Any Optional Prepayment Notice shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice.  On the Optional Prepayment Date, the
Borrower shall make payment of the Second Optional Prepayment Amount (as defined
below) to or upon the order of the Holder as specified by the Holder in writing
to the Borrower at least one (1) business day prior to the Optional Prepayment
Date.  If the Borrower exercises its right to prepay the Note, the Borrower
shall make payment to the Holder of an amount in cash (the “Second Optional
Prepayment Amount”) equal to 145%, multiplied by the sum of: (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the Optional Prepayment Date plus
(y) Default Interest, if any, on the amounts referred to in clauses (w) and (x)
plus (z) any amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g)
hereof.  If the Borrower delivers an Optional Prepayment Notice and fails to pay
the Second Optional Prepayment Amount due to the Holder of the Note within two
(2) business days following the Optional Prepayment Date, the Borrower shall
forever forfeit its right to prepay the Note pursuant to this Section 1.9.

Notwithstanding anything to the contrary contained in this Note, at any time
during the period beginning  on the date of the invoices listed on Exhibit B,
which is one hundred fifty-one (151) days following the issue date and ending on
the date which is one hundred eighty (180) days following the issue date of the
invoices listed on Exhibit B, the Borrower shall have the right, exercisable on
not less than three (3) Trading Days prior written notice to the Holder of the
Note to prepay the outstanding Note (principal and accrued interest), in full,
in accordance with this Section 1.9.  Any Optional Prepayment Notice shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice.  On the Optional Prepayment Date, the
Borrower shall make payment of the Third Optional Prepayment Amount (as defined
below) to or upon the order of the Holder as specified by the Holder in writing
to the Borrower at least one (1) business day prior to the Optional Prepayment
Date.  If the Borrower exercises its right to prepay the Note, the Borrower
shall make payment to the Holder of an amount in cash (the “Third Optional
Prepayment Amount”) equal to 150%, multiplied by the sum of: (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the Optional Prepayment Date plus
(y) Default Interest, if any, on the amounts referred to in clauses (w) and (x)
plus (z) any amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g)
hereof.  If the Borrower delivers an Optional Prepayment Notice and fails to pay
the Third Optional Prepayment Amount due to the Holder of the Note within two
(2) business days following the Optional Prepayment Date, the Borrower shall
forever forfeit its right to prepay the Note pursuant to this Section 1.9.







11

















After the expiration of one hundred eighty (180) following the date of the Note,
the Borrower shall have no right of prepayment.




ARTICLE II.  CERTAIN COVENANTS






2.1

Distributions on Capital Stock.  So long as the Borrower shall have any

obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.






2.2

Restriction on Stock Repurchase.  So long as the Borrower shall have any

obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.






2.3

Borrowings.  So long as the Borrower shall have any obligation under this

Note, the Borrower shall not, without the Holder’s written consent, create,
incur, assume
guarantee, endorse,  contingently  agree  to  purchase or otherwise become
 liable  upon  the
obligation  of  any  person,  firm,  partnership,  joint  venture  or
 corporation,  except  by  the
endorsement of negotiable instruments for deposit or collection, or suffer to
exist any liability for
borrowed money, except (a) borrowings in existence or committed on the date
hereof and of
which the Borrower has informed Holder in writing prior to the date hereof, (b)
indebtedness to
trade creditors or financial institutions incurred in the ordinary course of
business or (c)

borrowings, the proceeds of which shall be used to repay this Note.






2.4

Sale of Assets.  So long as the Borrower shall have any obligation under

this Note, the Borrower shall not, without the Holder’s written consent, sell,
lease or otherwise
dispose of any significant portion of its assets outside the ordinary course of
business.  Any
consent to the disposition of any assets may be conditioned on a specified use
of the proceeds of
disposition.






2.5

Advances and Loans.  So long as the Borrower shall have any obligation

under this Note, the Borrower shall not, without the Holder’s written consent,
lend money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Borrower, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Borrower has
informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $500,000.

ARTICLE III.  EVENTS OF DEFAULT

If any of the following events of default (each, an “Event of Default”) shall
occur:


12






















3.1

Failure to Pay Principal or Interest.  The Borrower fails to pay the

principal  hereof  or  interest  thereon  when  due  on  this  Note,  whether
 at  maturity,  upon acceleration or otherwise.



3.2

Conversion and the Shares.  The  Borrower  fails to issue shares of

Common Stock to the Holder (or announces or threatens in writing that it will
not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer
(issue) (electronically or in certificated form) any certificate for shares of
Common Stock issued
to the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this
Note, the Borrower directs its transfer agent not to transfer or delays,
impairs, and/or hinders its
transfer agent in transferring (or issuing) (electronically or in certificated
form) any certificate
for shares of Common Stock to be issued to the Holder upon conversion of or
otherwise pursuant
to this Note as and when required by this Note, or fails to remove (or directs
its transfer agent not
to remove or impairs, delays, and/or hinders its transfer agent from removing)
any restrictive
legend (or to withdraw any stop transfer instructions in respect thereof) on any
certificate for any
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this
Note as and when required by this Note (or makes any written announcement,
statement or threat
that it does not intend to honor the obligations described in this paragraph)
and any such failure
shall continue uncured (or any written announcement, statement or threat not to
honor its
obligations shall not be rescinded in writing) for three (3) business days after
the Holder shall
have delivered a Notice of Conversion.  It is an obligation of the Borrower to
remain current in
its obligations to its transfer agent. It shall be an event of default of this
Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer
agent. If at the option of the Holder, the Holder advances any funds to the
Borrower’s transfer
agent in order to process a conversion, such advanced funds shall be paid by the
Borrower to the
Holder within forty eight (48) hours of a demand from the Holder.






3.3

Breach of Covenants.  The Borrower breaches any material covenant or

other material term or condition contained in this Note and any collateral
documents including but not limited to the Debt Settlement Agreement and such
breach continues for a period of ten (10) days after written notice thereof to
the Borrower from the Holder.






3.4

Breach  of  Representations  and  Warranties.    Any  representation  or

warranty of the Borrower made herein or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith
(including, without limitation, the Debt Settlement Agreement), shall be false
or misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note or the Debt Settlement Agreement.






3.5

Receiver or Trustee.  The Borrower or any subsidiary of the Borrower

shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed.






3.6

Judgments.  Any money judgment, writ or similar process shall be entered

or filed against the Borrower or any subsidiary of the Borrower or any of its
property or other
assets for more than $50,000, and shall remain unvacated, unbonded or unstayed
for a period of

13

















twenty (20) days unless otherwise consented to by the Holder, which consent will
not be unreasonably withheld.



3.7

Bankruptcy.    Bankruptcy,  insolvency,  reorganization  or  liquidation

proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.



3.8

Delisting of Stock.  The Borrower shall fail to maintain the

listing of the Stock on at least one of the OTCBB or an equivalent replacement
exchange, the Nasdaq National Market, the Nasdaq SmallCap Market, the New York
Stock Exchange, or the American Stock Exchange.



3.9

Failure to Comply with the Exchange Act.  The Borrower shall fail to

comply with the reporting requirements of the Exchange Act; and/or the Borrower
shall cease to be subject to the reporting requirements of the Exchange Act.






3.10

Liquidation.   Any dissolution, liquidation, or winding up of Borrower or

any substantial portion of its business.



3.11

Cessation of Operations.

Any cessation of operations by Borrower or

Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.






3.12

Maintenance of Assets.

The failure by Borrower to maintain any

material intellectual property rights, personal, real property or other assets,
which are necessary to conduct its business (whether now or in the future).



3.13

Financial Statement Restatement.

The  restatement  of  any  financial

statements filed by the Borrower with the SEC for any date or period from two
years prior to the
Issue Date of this Note and until this Note is no longer outstanding, if the
result of such
restatement would, by comparison to the unrestated financial statement, have
constituted a
material adverse effect on the rights of the Holder with respect to this Note or
the Debt Settlement
Agreement.






3.14

Reverse Splits.

The  Borrower  effectuates  a  reverse  split  of  its

Common Stock without twenty (20) days prior written notice to the Holder.






3.15

Replacement of Transfer Agent. In the event that the Borrower proposes to

replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Debt Settlement
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Borrower and the Borrower.










14



















3.16

Cross-Default.  Notwithstanding anything to the contrary contained in this

Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
Other Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shall be entitled (but
in no event required) to apply all rights and remedies of the Holder under the
terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder. “Other Agreements” means, collectively, all
agreements and instruments between, among or by: (1) the Borrower, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including,
without limitation, promissory notes; provided, however, the term “Other
Agreements” shall not include the related or companion documents to this Note.
 Each of the loan transactions will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to the
Holder.

Upon the occurrence and during the continuation of any Event of Default
specified in
Section 3.1 (solely with respect to failure to pay the principal hereof or
interest thereon when due
at the Maturity Date), the Note shall become immediately due and payable and the
Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the
Default Sum (as defined  herein).   UPON THE OCCURRENCE AND  DURING  THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE
NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER
SHALL PAY TO THE HOLDER,  IN  FULL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of
any Event of Default specified in Sections 3.1 (solely with respect to failure
to pay the principal
hereof or interest thereon when due on this Note upon a Trading Market
Prepayment Event
pursuant to Section 1.7 or upon acceleration), 3.3, 3.4, 3.6, 3.8, 3.9, 3.11,
3.12, 3.13, 3.14, and/or

3. 15 exercisable through the delivery of written notice to the Borrower by such
Holders (the
“Default Notice”), and upon the occurrence of an Event of Default specified the
remaining
sections of Articles III (other than failure to pay the principal hereof or
interest thereon at the
Maturity Date specified in Section 3,1 hereof), the Note shall become
immediately due and
payable and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder,
an amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal
amount of this
Note to the date of payment (the “Mandatory Prepayment Date”) plus (y) Default
Interest, if any,
on the amounts referred to in clauses (w) and/or (x) plus (z) any amounts owed
to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding principal
amount of this Note to
the date of payment plus the amounts referred to in clauses (x), (y) and (z)
shall collectively be
known as the “Default Sum”) or (ii) the “parity value” of the Default Sum to be
prepaid, where
parity value means (a) the highest number of shares of Common Stock issuable
upon conversion
of or otherwise pursuant to such Default Sum in accordance with Article I,
treating the Trading
Day immediately preceding the Mandatory Prepayment Date as the “Conversion Date”
for
purposes of determining the lowest applicable Conversion Price, unless the
Default Event arises
as a result of a breach in respect of a specific Conversion Date in which case
such Conversion
Date shall be the Conversion Date), multiplied by (b) the highest Closing Price
for the Common
Stock during the period beginning on the date of first occurrence of the Event
of Default and
ending one day prior to the Mandatory Prepayment Date (the “Default Amount”) and
all other
amounts payable hereunder shall immediately become due and payable, all without
demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs,

15

















including, without limitation, legal fees and expenses, of collection, and the
Holder shall be entitled to exercise all other rights and remedies available at
law or in equity.

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.




ARTICLE IV. MISCELLANEOUS






4.1

Failure or Indulgence Not Waiver.  No failure or delay on the part of the

Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude
other or further exercise thereof or of any other right, power or privileges.
 All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies
otherwise available.



4.2

Notices.  All notices, demands, requests, consents, approvals, and other

communications required or permitted hereunder shall be in writing and, unless
otherwise
specified herein, shall be (i) personally served, (ii) deposited in the mail,
registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with
charges prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile,
addressed as set
forth below or to such other address as such party shall have specified most
recently by written
notice.  Any notice or other communication required or permitted to be given
hereunder shall be
deemed effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation
generated by the transmitting facsimile machine, at the address or number
designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or
the first business day following such delivery (if delivered other than on a
business day during
normal business hours where such notice is to be received) or (b) on the second
business day
following the date of mailing by express courier service, fully prepaid,
addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
 The addresses for
such communications shall be:




If to the Borrower, to:

Microelectronics Technology Company

1155 Camino Del Mar #172

Del Mar, CA 92014







16

















If to the Holder:

Direct Capital Group Inc

1401 Camino Del Mar #202

Del Mar, CA 92014






4.3

Amendments.  This Note and any provision hereof may only be amended

by an instrument in writing signed by the Borrower and the Holder.  The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument (and the other Notes issued pursuant to the Debt Settlement
Agreement) as originally executed, or if later amended or supplemented, then as
so amended or supplemented.






4.4

Assignability.  This Note shall be binding upon the Borrower and its

successors and assigns, and shall inure to be the benefit of the Holder and its
successors and
assigns.  Each transferee of this Note must be an “accredited investor” (as
defined in Rule 501(a)
of the 1933 Act).  Notwithstanding anything in this Note to the contrary, this
Note may be
pledged  as  collateral  in  connection  with  a  bona  fide  margin  account
 or  other  lending
arrangement.






4.5

Cost of Collection.  If default is made in the payment of this Note, the

Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.






4.6

Governing Law.  This Note shall be governed by and construed in

accordance with the laws of the State of Nevada without regard to principles of
conflicts of
laws.  Any action brought by either party against the other concerning the
transactions
contemplated by this Note shall be brought only in the state courts of Nevada or
in the federal
courts located in the state and county of Clark.  The parties to this Note
hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.
The Borrower and Holder waive trial by jury.  The prevailing party shall be
entitled to recover
from the other party its reasonable attorney's fees and costs.  In the event
that any provision of
this Note or any other agreement delivered in connection herewith is invalid or
unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to
the extent that it may conflict therewith and shall be deemed modified to
conform with such
statute or rule of law.  




Any such provision which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision of
any agreement.   Each
party hereby irrevocably waives personal service of process and consents to
process being served
in any suit, action or proceeding in connection with this Agreement or any other
Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.













17

















4.7

Certain Amounts.  Whenever pursuant to this Note the Borrower is

required to pay an amount in excess of the outstanding principal amount (or the
portion thereof
required to be paid at that time) plus accrued and unpaid interest plus Default
Interest on such
interest, the Borrower and the Holder agree that the actual damages to the
Holder from the
receipt of cash payment on this Note may be difficult to determine and the
amount to be so paid
by the Borrower represents stipulated damages and not a penalty and is intended
to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the
sale of shares of Common Stock acquired upon conversion of this Note at a price
in excess of the
price paid for such shares pursuant to this Note.  The Borrower and the Holder
hereby agree that
such amount of stipulated damages is not plainly disproportionate to the
possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into
shares of Common Stock.






4.8

Debt Settlement Agreement.  By its acceptance of this Note, each party agrees to

be bound by the applicable terms of the Debt Settlement Agreement.



4.9

Notice of Corporate Events.  Except as otherwise provided below, the

Holder of this Note shall have no rights as a Holder of Common Stock unless and
only to the
extent that it converts this Note into Common Stock. The Borrower shall provide
the Holder with
prior notification of any meeting of the Borrower’s shareholders (and copies of
proxy materials
and other information sent to shareholders).  In the event of any taking by the
Borrower of a
record of its shareholders for the purpose of determining shareholders who are
entitled to receive
payment of any dividend or other distribution, any right to subscribe for,
purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share
of any class or any other securities or property, or to receive any other right,
or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or
conveyance of all or substantially all of the assets of the Borrower or any
proposed liquidation,
dissolution or winding up of the Borrower, the Borrower shall mail a notice to
the Holder, at
least twenty (20) days prior to the record date specified therein (or thirty
(30) days prior to the
consummation of the transaction or event, whichever is earlier), of the date on
which any such
record is to be taken for the purpose of such dividend, distribution, right or
other event, and a
brief statement regarding the amount and character of such dividend,
distribution, right or other
event to the extent known at such time.  The Borrower shall make a public
announcement of any
event requiring notification to the Holder hereunder substantially
simultaneously with the
notification to the Holder in accordance with the terms of this Section 4.9.






4.10

Remedies.    The  Borrower  acknowledges  that  a  breach  by  it  of  its

obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and
purpose of the transaction contemplated hereby.  Accordingly, the Borrower
acknowledges that
the remedy at law for a breach of its obligations under this Note will be
inadequate and agrees, in
the event of a breach or threatened breach by the Borrower of the provisions of
this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing
or curing any breach of this Note and to enforce specifically the terms and
provisions thereof,
without the necessity of showing economic loss and without any bond or other
security being
required.






















18































IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this October 1, 2014




Microelectronics Technology Company

By: _______________________________


Brett Everett






























































































19

















EXHIBIT A

NOTICE OF CONVERSION

The undersigned hereby elects to convert $_________________ principal amount
of the Note (defined below) into that number of shares of Common Stock to be
issued pursuant

to the conversion of the Note (“Common Stock”) as set forth below, of Force
Minerals Corporation, a Nevada corporation (the “Borrower”) according to the
conditions of the convertible note of the Borrower dated as of October 1, 2014
(the “Note”), as of the date written below.  No fee will be charged to the
Holder for any conversion, except for transfer taxes, if any.




Box Checked as to applicable instructions:






[ ]

The Borrower shall electronically transmit the Common Stock issuable pursuant

to this Notice of Conversion to the account of the undersigned or its nominee
with

DTC  through  its  Deposit  Withdrawal  Agent  Commission  system

(“DWAC

Transfer”).

Name of DTC Prime Broker: Account Number:






[

]

The  undersigned  hereby  requests  that  the  Borrower  issue  a  certificate
 or

certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment
hereto:




Direct Capital Group Inc

1401 Camino Del Mar #202

Del Mar, CA 92014

Attention: Certificate Delivery






Date of Conversion:

_____________

Applicable Conversion Price:

$.00001

Number of Shares of Common Stock to be Issued



Pursuant to Conversion of the Notes:

______________

Amount of Principal Balance Due remaining



Under the Note after this conversion:

______________







By:_____________________________

Title:  President.

Date:  ______________







20






